Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 7, 11-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaltout et al (US 20170003169).
	Shaltout et al discloses a plasmonic system comprising at least one polarizer (704), configured to provide at least one linearly polarized light beam; an anisotropic plasmonic metasurface (104,see paragraph 0026) assembly having a plurality of nanoantennae (312) each having a predetermined orientation (Fig. 3B), with respect to a global axis representing encoded digital data (see Fig. 3B), the anisotropic plasmonic metasurface configured to receive the light beam and by applying localized surface plasmon resonance (see paragraph 0026), reflect the light with selectable wavelengths (see  λ1 , λ2 , λ3  shown in figures 3A) associated with the predetermined orientations of the nanoantennae (see Fig, 3B); at least one analyzer (713), configured to receive the reflected light with selectable wavelengths, wherein the relative angles between each of the at least one analyzers and each of the at least one polarizers with respect to the global axis are selectable with respect to the orientation of the nanoantennae, thereby allowing decoding of encoded digital data by detector (712, shown in Fig. 7), wherein each of the plurality of 
nanoantennae is a rectangle (see paragraph 0026 along with Fig. 5B) made of one of Al, Ag, Au, TiN, Ti, Mg, Rh, Ga, In, MoN, and a combination thereof (see paragraph 0026), wherein a nanopixel is defined as including one of 2 x 2, 3 x 3, and 4 x 4 nanoantennae having identical orientation (see figures 5B and 6), wherein each of the plurality of nanoantenna is disposed on an optically reflective substrate (308), and wherein the substrate is made of one of Al, Ag, Au, TiN, Ti, Mg, Rh, Ga, In, MoN, and a combination thereof (see paragraph 0026), wherein the selectable wavelengths range from about 200 nm and 780 nm (see paragraph 0026), note figures 3A to 4, 6, and 7A along with the associated description thereof, except for explicitly stating that that the polarizer is configured to provide at least one linearly polarized broadband light beam. 
	However, Shaltout et al clearly teaches that incident light (210) at paragraph 0023 is of a broadband light beam type in the same field of endeavor for the purpose of encoding/decoding information on a metasurface.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the polarizer of Shaltout et al to be configured to provide for at least one linearly polarized broadband light beam.in order to similarly encode/decode the information provided on the metasurface of the embodiment shown in Figures 3A and 3B.
4.	Claims 5, 6, 8-10, 15, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
August 27, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872